Citation Nr: 1213902	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim for service connection for lumbosacral strain.

By a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in April 2008, the Veteran requested a Board hearing.  The request for hearing was withdrawn in September 2010.

In November 2010, the Board reopened the Veteran's claim and remanded the matter for additional development.  After taking further action, the agency of original jurisdiction (AOJ) continued the prior disallowance and returned the case to the Board.

In December 2011, the Board obtained an opinion from a VA medical expert.  38 C.F.R. § 20.901(a) (2011).  The Board provided a copy of the opinion to the Veteran and his representative in January 2012, pursuant 38 C.F.R. § 20.903(a), and he and his representative submitted additional argument in March 2012.

In one of the March 2012 submissions, the Veteran requested that his case be remanded to the AOJ for consideration of new evidence.  However, inasmuch as he provided only argument, and not evidence, in response to the notice provided under 38 C.F.R. § 20.903(a), there is no basis upon which to remand his case to the AOJ.  See 38 C.F.R. § 20.1304(c) (2011) (indicating that a remand is necessary only if a claimant submits pertinent evidence in response to notification under 38 C.F.R. § 20.903, without a waiver of RO review).  The case is ready for the Board's consideration.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  A present low back disability was not noted at the time of the Veteran's examination, acceptance, and enrollment into service.

2.  The Veteran nevertheless clearly and unmistakably had a low back disability prior to service.

3.  The Veteran's preexisting low back disability clearly and unmistakably did not increase in severity during service beyond the natural progress of the condition.

4.  Arthritis of the low back is not shown to have been manifested to a compensable degree during the one-year period following the Veteran's separation from active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability, to include lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a low back disability.  He does not dispute that he had back pain prior to service.  However, he says that he fell face down on his rifle while wearing a backpack during an in-service training exercise.  He says that it left him with a dull, prolonged aching pain, and that he was treated for his back while stationed in Iceland, where he underwent a faulty "spinal tap" or "lumbar puncture" by an inexperienced physician.  He contends that he was never the same after that.  He maintains, in essence, that he has a current low back disability that was incurred in or aggravated by service.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided a VCAA notice letter in August 2007.  The letter advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA and private treatment records and a lay statement from an acquaintance.  Although the Board requested a medical opinion when it remanded the case in November 2010, and the opinion obtained was inadequate, the defect in development was cured by way of a VA medical expert opinion obtained by the Board in December 2011.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified and/or provided release(s) for any additional evidence that needs to be procured.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2011), and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2011).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2011).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pertinent to the matter on appeal, the Veteran's service treatment records show 
that he reported a history of "[l]ameness when he works too hard" during a pre-induction physical in February 1951.  Clinically, his spine was found to be normal.

At the time of his service entrance examination in February 1952, it was noted that the Veteran "[s]till complain[ed] of low back pain on heavy lifting or working too hard (lameness)."  Objectively, his spine was again found to be normal.

A letter from a private physician, Chris G. Ronson, M.D., dated in May 1952 (during service), noted that the Veteran had been treated on various occasions for severe back aches and cramps.  The physician reported that the Veteran had been diagnosed with "chronic lumbar sacr[al] strain" and that "it was advised that slight work be done and no heavy lifting, etc."

In December 1952, the Veteran presented for in-service treatment with complaints of back pain.  It was noted that he had a statement from a private physician indicating that he had sacroiliac strain.  He was treated with heat and rest.

In January 1953, the Veteran presented for treatment with complaints of constant low back pain for one year.  It was noted that he had been seen in the past by a doctor who had diagnosed him with lumbosacral strain.  It was also noted that he was to have been seen by a therapist, but that he had been sent overseas.  He reported mild low back pain with some radiation down the lateral aspect of the left thigh and some numbness of the left leg.  X-rays were ordered.


A January 1953 X-ray report reflects that the Veteran had a 14-year history of low back pain, with radiation down the left thigh and numbness.  X-rays were interpreted to reveal wedging of the bodies of L1 and L2 "which may represent natural change or an old injury."  There was slight lipping of the superior surfaces of L4 and L5, and no evidence of change in the configuration of intervertebral spaces or alignment of the vertebrae.

Also in January 1953, the Veteran received a local injection of 10cc of procaine from a Dr. Van Ess.  It was noted that the Veteran had coccodemia and that X-rays were negative.  Later that month, the Veteran presented for treatment by Dr. Van Ess and reported no relief.  A rectal examination was negative.  The coccyx was massaged.

A February 1953 record reflects that the Veteran was seen by a Dr. Hitzig, that he was "back strapped," and that he was to see Dr. Van Ess in a week.  A March 1953 treatment note from Dr. Van Ness shows that the Veteran's back was injected with procaine with some relief of pain.  Another note from Dr. Van Ess, dated the next day, notes "[b]ack strapped."

Thereafter, the Veteran's service treatment records reflect no further complaints or findings relative to the low back until the time of his service separation examination in January 1954.  At that time, he had a present complaint of "back injury, defect."  Objectively, his spine was noted to be "abnormal," but without tenderness or limitation.

Later in January 1954, the Veteran filed a claim for service connection for a back injury.  He indicated that he had received treatment for the condition from Dr. Ronson in 1951 (i.e., prior to service).

A February 1954 lay statement from J.F.J. indicates that the Veteran constantly complained of back aches during service, while stationed in New York; that he was then under doctors' care; that he had applied heat treatments at home; and that he had worn a back strap at times.  The lay statement also indicates that, while serving overseas, the Veteran wrote home a number of times "and mentioned how he had many needles in his back."  J.F.J. stated that, as far as he knew, the Veteran started complaining about his back around December 1952.

On VA examination in February 1954, the Veteran complained of back pain.  He reported he had fallen and injured his back in December 1952.  He indicated that he had been in quarters for about two months, but was not hospitalized, and that he had had trouble ever since.  He reported that his back was stiff in the morning; that it limbered up after he got going during the day; and that he could not do work that required heavy lifting.  He indicated that the pain was aggravated by standing and that it started to refer down the left leg around June 1953.

On examination, the Veteran had a slight left dorsal lumbar curvature and decreased lumbar lordosis.  His hips were level, with normal motion, his legs equal while lying, and lumbar motion was noted to be "free."  Straight leg raising was also noted to be free, to 60 degrees.  Ankle jerks were diminished and knee jerks were not present.  X-rays were interpreted as "essentially negative," with a straightening of the lumbar lordosis; lumbar ribs on both sides of the vertebral bodies of L1, which were of no significance; no significant abnormality of any of the lumbar vertebrae; intact intervertebral spaces; and normal sacroiliac joints.  The examiner noted that the X-rays were negative "except for a sharp decrease in the lumbo sacral angle."  The final diagnosis was "lumbo sacral strain, subjective symptoms only."

In a May 1977 statement, the Veteran reported that he had had back pain prior to service, but that he had reinjured his back during service, and subsequently experienced new symptoms; more specifically, numbness and radiating pain in his left leg.  He maintained that he continued to have back problems and that service connection was warranted on the basis of aggravation.

A February 1967 letter from Dr. Arthur C. Peckham, received in February 2008, shows that the Veteran was treated from December 1966 to February 1967 for an injury that occurred in December 1966.  A related letter, also dated in February 1967, shows that the Veteran filed for workmen's compensation.


A December 1971 treatment record, received in March 2008, indicates that the Veteran developed acute pain in the low back after he moved a bingo table by himself while working as a steward for the Knights of Columbus in December 1966.  It was noted that he had been treated with manipulations, analgesics, and a back brace; that he had been off work for about 12 weeks; and that, since that time, he had noted intermittent episodes of acute pain in his back which were really quite disabling.  X-rays were interpreted to reveal a definite narrowing of the L-5, S-1 disc space; evidence of an old mild compression deformity at L-2 with anterior spurring both superiorly and inferiorly; and no other abnormalities.  The diagnostic impression was that he had intermittent discogenic low back pain.

Private treatment records dated in the 1970's reflect ongoing complaints of low back pain with treatment that included injections of Xylocaine and Celestone.  A September 1975 treatment record shows that the Veteran's back pain was more or less stabilized; that physical findings were essentially unchanged with fairly good motion, no list or spasm, and no neurologic deficit in either lower extremity; and that he was left with a mild permanent disability in his back.  He was discharged 
to be seen on an "as needed" basis.  An "Attending Physician's Supplementary Report," apparently prepared by the Veteran's treating physician for the Workmen's Compensation Board, reflects the physician's conclusion that the Veteran's work injury was the "competent producing cause of the injury or disability sustained."

A May 1999 private X-ray report reflects findings of severe generalized degenerative disc and osteoarthritic disease of the lumbar spine and mild osteoarthritis of the sacroiliac joints.  March 2008 and August 2009 VA treatment records show a full range of motion of the lumbar spine with no kyphosis, scoliosis, lordosis, or paraspinal muscle spasm.  Another record reflects his assertions to the effect that he has back pain as a result of a spinal tap in service.

The Veteran was examined for VA compensation purposes in December 2010.  He reported tripping and falling during physical training in service and later seeking treatment for his back.  The examiner noted that the Veteran's pain began before service, and observed that it sounded like he had been treated with a pain block (described by the Veteran as a "spinal tap") during service.  The examiner also noted that the Veteran had worked in construction after service, and that he had been treated for a work-related ("worker's compensation") back injury.  Following an examination of the Veteran, and review of his claims file, the examiner diagnosed severe osteoarthritis of the lumbar spine.  The examiner was asked to offer opinions regarding the etiology of any current low back disability and any preexisting low back injury.  However, she did not provide an adequate rationale for her opinion and did not provide opinions for all questions asked.  An addendum was obtained, but the opinion still included an incomplete rationale and did not address all issues.

Due to the inadequacy of the VA examination, the Board requested an opinion from a VA medical expert in November 2011.  The expert was asked to indicate, among other things, whether the Veteran had a chronic low back condition prior to service and, if so, whether the condition underwent a permanent worsening during service, and whether such permanent worsening, if any, was due to the normal progression of the disorder.  After reviewing the claims file, the expert (a VA neurosurgeon) concluded that the Veteran had a low back disability prior to service; that he did not sustain a new back injury of significance during service; and that the pre-service disability was not aggravated ("exacerbated") during service.  In support of his opinion, the examiner pointed out, among other things, that the descriptions of X-ray abnormalities noted in January 1953 (during service) and December 1971 (approximately 26 years after service) were virtually identical.

In the present case, the Board finds, as an initial matter, that the condition here at issue was not noted at the time of the Veteran's examination, acceptance, and enrollment into service.  As outlined above, applicable law contemplates that something more than a pre-service history be recorded in a report of an induction or enlistment examination in order for a condition to be deemed "noted," as that term is used in 38 U.S.C.A. § 1111.  Here, although the record shows that the Veteran complained of "lameness" and low back pain on heavy lifting or working too hard when he was examined for service entry in February 1952, the report of that 

examination shows that his spine was at that time found to be normal.  Because a present low back disability was not "noted" at the time of his examination, acceptance, and enrollment into service, he is entitled to the presumption of soundness.

With respect to whether the presumption of soundness has been rebutted, the Board finds, first, that there is clear and unmistakable evidence that the Veteran had a low back disability prior to service.  The evidence shows that he reported a history of "[l]ameness when he works too hard" during a pre-induction physical performed in February 1951; more than a year prior to his entry into service.  In-service records dated in February 1953 show a history of low back pain for 14 years, and Dr. Chris Ronson (from whom the Veteran reported he had received treatment since 1951) reported in May 1952 that the Veteran had been treated on various occasions for severe back aches and cramps, and was diagnosed with chronic lumbosacral strain.  In addition, a VA medical expert indicated in his November 2011 report that the Veteran had a low back disability prior to service.  The Veteran and his representative do not contend otherwise.  It is the Board's conclusion, therefore, that a low back disability, diagnosed as chronic lumbosacral strain, was clearly and unmistakably present prior to service.

The Board also finds that there is clear and unmistakable evidence that the Veteran's pre-existing low back disability did not increase in severity during service beyond the natural progress of the condition.  Although it appears that the Veteran may have experienced symptoms of low back pain during service, in that he complained of "constant" pain for one year in January 1953, and also reported radiation of symptoms into the left leg, the record shows that he received treatment for his complaints through March 1953.  Thereafter, no further complaints or findings were recorded until the time of his separation examination in January 1954, when it was specifically noted that there was "[n]o tenderness or limitation of [the] [b]ack."  A VA examination in February 1954 resulted in a diagnosis of lumbosacral strain with "subjective symptoms only," and the VA medical expert opined in his November 2011 report that the Veteran did not sustain a new back injury of significance during service, and that the pre-service disability was not aggravated ("exacerbated") during service based, in part, on an objective analysis of X-ray findings both during and after service.  As noted previously, Dr. Chris Ronson, in describing the treatment he had provided the Veteran, indicated that the 

Veteran's pre-service complaints included severe back aches and cramps.  Further, the record does not reflect that the Veteran received any treatment for his back subsequent to February 1954 until he sustained a work-related injury more than 12 years later, in December 1966.

The Board acknowledges the Veteran's assertions to the effect that his low back disability was aggravated during service.  However, he is not shown to possess any specialized training in the medical field to provide a competent opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the probative medical evidence to be of greater weight than the Veteran's lay contentions, as questions concerning the nature, etiology, and progression of lumbosacral strain requires medical expertise.

The competent and probative post-service evidence, taken together with the evidence obtained before and during service, provides no substantive support for the conclusion that the Veteran's pre-existing low back disability increased in severity during service beyond the natural progress of the condition.  Nor does the evidence establish that arthritis of the low back was manifested to a compensable degree during the one-year period following the Veteran's separation from active service.  The presumption of soundness is therefore rebutted, and the claim for service connection is denied.  See Wagner, supra.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


